Citation Nr: 1618746	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-32 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss since February 15, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to June 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This matter was remanded in April 2013.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  


FINDINGS OF FACT

Since February 15, 2012, the Veteran's hearing loss has been manifested by auditory thresholds and word recognition scores that are noncompensable, and his reported functional loss does not present an exceptional disability picture.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the Veteran's service-connected bilateral hearing loss since February 15, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in May 2009 and September 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of his claimed bilateral hearing loss in December 2013.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the November 2012 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 




II. Increased Rating

The Veteran claims that his service-connected bilateral hearing loss is more severe than what is reflected by the currently assigned ratings.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment are to be derived by mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In cases in which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the discrimination percentage based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the puretone audiometry test.  The numerical designation of impaired efficiency (I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  For example, with the percentage of discrimination of 70 and an average puretone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure is followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. § 4.85 ) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of hearing impairment," specifically cases where the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  38 C.F.R. § 4.85, Diagnostic Code 6100.

A February 2012 VA treatment record notes the Veteran was seen for an audiological evaluation.  He reported his hearing was good, but he had ear pain.  He also denied any medical change from his previous VA audiological examination in 2010.  The Veteran's reported puretone thresholds were within normal limits across all frequencies except a mild sensorineural hearing loss at 4000 HZ in the right ear and within normal limits across all tested frequencies in the left ear.  Speech recognition threshold was 20 decibels in the right ear and 15 decibels in the left ear.  The report concluded that the Veteran's hearing was essentially normal and seemed to have improved in the high frequencies when compared to his 2010 VA audiological examination.  

The Veteran was afforded a VA audiological examination in December 2013.  The Veteran reported difficulty understanding speech, especially in noise.  The Veteran's reported puretone thresholds, in decibels, were as follows:


HERTZ





1000
2000
3000
4000
Avg
RIGHT
20
15
35
35
26
LEFT
15
15
30
30
23

The Veteran's speech discrimination using the Maryland CNC word test was found to be 80 in the right ear and 92 in the left ear.  The examiner found the Veteran had sensorineural hearing loss in the frequency range of 500-4000 Hz and 6000 Hz or higher in both ears.  (See Virtual VA, Capri, 12/19/13). 

Application of the December 2013 VA audiological testing score to the specific provisions in 38 C.F.R. §§ 4.85, 4.86, result in a non-compensable rating for hearing impairment under Diagnostic Code 6100.  Specifically, application of the standard method under Table VI was appropriate for each ear, which results in level III hearing impairment for the right ear and level I hearing impairment for the left ear.  Upon mechanical application of these values into Table VII, the result is a noncompensable rating.  The February 2012 VA treatment record further supports this finding, as it notes the Veteran's reported puretone thresholds were within normal limits across all frequencies except a mild sensorineural hearing loss at 4000 HZ in the right ear and within normal limits across all tested frequencies in the left ear and noted the Veteran's hearing improved since his last VA auditory examination, which the April 2013 Board decision found rendered the Veteran a noncompensable rating.  Thus, since February 15, 2012, the Veteran's bilateral hearing loss warrants a noncompensable rating.  

While the Board notes the difficulties the Veteran experiences as a result of his disability, his claim primarily hinges on a mechanical application of specifically defined regulatory standards.  The Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability. 

Also, although the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) in August 2015, his claim was denied in a January 2016 rating decision and there is no indiction the Veteran appealed that decision.  Moreover, the Veteran has not alleged, nor does the evidence show, that his unemployment is a result of his service-connected bilateral hearing loss disability.  Indeed, the Veteran asserts in his August 2015 claim for TDIU that the only service-connected disability that prevents him from securing or following any substantially gainful occupation was posttraumatic stress disorder (PTSD).  Also, VA examination of the feet in September 2009 and a VA examination of the Veteran's scars in June 2010 reflect that the Veteran was unemployed due to non-service-connected carpal tunnel syndrome and arthritis of the wrists/hands.  A May 2010 Social Security Administration decision notes the Veteran had not engaged in substantial gainful activity since July 1, 2007, and had the following severe impairments: osteoarthritis of the hands, carpal tunnel syndrome, degenerative disc disease of the lumbar spine, olecranon bursitis, and degenerative changes of the left knee.  Although the record also notes the Veteran avers disability due to hearing problems among other things, hearing problems re not noted to be the reason for the Veteran' unemployability.  Thus, this case does not raise a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his bilateral hearing loss is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for a higher schedular rating was considered, but the ratings assigned were upheld because the rating criteria are adequate.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disabilities.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In summary, the Board concludes that the preponderance of the evidence is against the claim for an initial compensable rating for bilateral hearing loss since February 15, 2012.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss since February 15, 2012, is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


